DETAILED ACTION
This action is a response to an application filed on 8/14/20 in which claims 1-32 are pending.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15-17 and 19-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipatd by Dao et al. (Pub. No.: 2018/0262924 A1), herein Dao.
               As to claim 1, Dao teaches a method performed by a Network Data Analytics Function (NWDAF), the method comprising: 
               receiving, from a first network function (NF), a request message for analytics for load of a second NF (Dao [0071] the PCF may send requests to the NWDA, one type of request may be recommended QoS parameters, include One type of request may be to provide recommended QoS parameters, including a GBR rate, a MBR rate, an AMBR rate (load)) [0069] The PCF 236, based on the recommendation for QoS parameters received from the NWDAF 237, may provide some network information, to other network entities such as some UEs 110. The network information may include QoS information, and/or traffic load information); 
               performing analytics requested by the request message (Dao [0069] The PCF 236, based on the recommendation for QoS parameters received from the NWDAF 237, may provide some network information, to other network entities such as some UEs 110. The network information may include QoS information, and/or traffic load information); and
               transmitting , to the first NF, a response message including information related to analytics for the load of the second NF (Dao [0079] the NWDA 237 may run a traffic engineering optimization process to find the best UP path selection and averaged bit rate of traffic flows and PDU sessions (e.g. any of the GBR, MBR, AMBR) at a certain time of the day, taking into account capacity reserved for other traffic. The averaged bit rate calculated by the traffic engineering optimization process may be used as a QoS recommendation for traffic flows. The “best path” (e.g. optimal path) calculated by the traffic engineering process may be sent to the PCF 236, and the SMF 235 may obtain the recommended UP path from the PCF 236 during a session establishment or when reselecting a UPF 231)

               As to claim 31, Dao teaches a Network Data Analytics Function (NWDAF), the NWDAF comprising: a controller and a transceiver wherein the controller is configured (Dao Fig. 2 (237) and Fig. 11 CPU and network interfaces) 

               to control the transceiver to receive, from a first network function (NF), a request message for analytics for load of a second NF (Dao [0071] the PCF may send requests to the NWDA, one type of request may be recommended QoS parameters, include One type of request may be to provide recommended QoS parameters, including a GBR rate, a MBR rate, an AMBR rate (load)) [0069] The PCF 236, based on the recommendation for QoS parameters received from the NWDAF 237, may provide some network information, to other network entities such as some UEs 110. The network information may include QoS information, and/or traffic load information); 
               to perform analytics requested by the request message (Dao [0069] The PCF 236, based on the recommendation for QoS parameters received from the NWDAF 237, may provide some network information, to other network entities such as some UEs 110. The network information may include QoS information, and/or traffic load information);  and 
               to control the transceiver to transmit, to the first NF, a response message including information related to analytics for the load of the second NF (Dao [0079] the NWDA 237 may run a traffic engineering optimization process to find the best UP path selection and averaged bit rate of traffic flows and PDU sessions (e.g. any of the GBR, MBR, AMBR) at a certain time of the day, taking into account capacity reserved for other traffic. The averaged bit rate calculated by the traffic engineering optimization process may be used as a QoS recommendation for traffic flows. The “best path” (e.g. optimal path) calculated by the traffic engineering process may be sent to the PCF 236, and the SMF 235 may obtain the recommended UP path from the PCF 236 during a session establishment or when reselecting a UPF 231)
              As to claim 32, Dao teaches a A Network Function (NF), the NF comprising: 
               a controller and a transceiver wherein the controller is configured (Dao Fig. 2 (237) and Fig. 11 CPU and network interfaces) 
               to control the transceiver to transmit, to a Network Data Analytics Function (NWDAF), a request message for analytics for load of a second NF (Dao [0071] the PCF may send requests to the NWDA, one type of request may be recommended QoS parameters, include One type of request may be to provide recommended QoS parameters, including a GBR rate, a MBR rate, an AMBR rate (load)) [0069] The PCF 236, based on the recommendation for QoS parameters received from the NWDAF 237, may provide some network information, to other network entities such as some UEs 110. The network information may include QoS information, and/or traffic load information);
               and to control the transceiver to receive, from the NWDAF, a response message including information related to analytics for the load of the second NF (Dao [0079] the NWDA 237 may run a traffic engineering optimization process to find the best UP path selection and averaged bit rate of traffic flows and PDU sessions (e.g. any of the GBR, MBR, AMBR) at a certain time of the day, taking into account capacity reserved for other traffic. The averaged bit rate calculated by the traffic engineering optimization process may be used as a QoS recommendation for traffic flows. The “best path” (e.g. optimal path) calculated by the traffic engineering process may be sent to the PCF 236, and the SMF 235 may obtain the recommended UP path from the PCF 236 during a session establishment or when reselecting a UPF 231)

               As to claim 2, Dao teaches a method performed by a first Network Function (NF), the method comprising:      transmitting, to a Network Data Analytics Function (NWDAF), a request message for analytics for load of a second NF (Dao [0071] the PCF may send requests to the NWDA, one type of request may be recommended QoS parameters, include One type of request may be to provide recommended QoS parameters, including a GBR rate, a MBR rate, an AMBR rate (load)) [0069] The PCF 236, based on the recommendation for QoS parameters received from the NWDAF 237, may provide some network information, to other network entities such as some UEs 110. The network information may include QoS information, and/or traffic load information);  and 
               receiving, from the NWDAF, a response message including information related to analytics for the load of the second NF (Dao [0079] the NWDA 237 may run a traffic engineering optimization process to find the best UP path selection and averaged bit rate of traffic flows and PDU sessions (e.g. any of the GBR, MBR, AMBR) at a certain time of the day, taking into account capacity reserved for other traffic. The averaged bit rate calculated by the traffic engineering optimization process may be used as a QoS recommendation for traffic flows. The “best path” (e.g. optimal path) calculated by the traffic engineering process may be sent to the PCF 236, and the SMF 235 may obtain the recommended UP path from the PCF 236 during a session establishment or when reselecting a UPF 231) 

               As to claim 3, Dao teaches the method according to claim 1, wherein the request message is an Nnwdaf analytics Info request message, and the response message is an Nnwdaf analytics info response message (Dao [0071] the PCF may send requests to the NWDA, one type of request may be recommended QoS parameters (info request) and [0079] The “best path” (e.g. optimal path) calculated by the traffic engineering process may be sent to the PCF 236, and the SMF 235 may obtain the recommended UP path from the PCF 236 during a session establishment or when reselecting a UPF 231 (response)) 
 
               As to claim 4, Dao teaches the method according to claim 1, wherein the request message is a subscribe request message for Nnwaf analytics, and the response message is a subscribe response message for Nnwdaf analytics (Dao [0072] In some embodiments, the PCF 236 may send a request to subscribe to a notification service of the NWDA function (subscribe request) and The NWDA function 237 is configured to analyze the information received from other network entities, compute a new value of a QoS or mobility management parameter, and send the new value of the QoS or mobility management parameter to a CN function that subscribes to get the notification (subscribe response)

               As to claim 5, Dao teaches the method according to claim 1, wherein the request message includes information indicating a type of analytics (Dao [0071] One type of request may be to provide recommended QoS parameters, including a GBR rate, a MBR rate, an AMBR rate, for a PDU session type (e.g., real-time video conferencing, streaming video, real-time voice communications, etc.))

               As to claim 6, Dao teaches the method according to claim 1, wherein the request message includes an identifier of the second NF (Dao [0064] The AF 250 may send reports for QoS and/or QoE to the NWDA 237 via the Nd8 reference point. The requests may be for certain services (for example, video streaming, real-time video and voice conferencing), user information (e.g. described by a user identifier), time periods, geographical areas, and combinations thereof)

               As to claim 7, Dao teaches the method according to claim 5, wherein the type of analytics is related to analytics of load of the second NF (Dao [0071] the PCF may send requests to the NWDA, one type of request may be recommended QoS parameters, include One type of request may be to provide recommended QoS parameters, including a GBR rate, a MBR rate, an AMBR rate (load)) [0069] The PCF 236, based on the recommendation for QoS parameters received from the NWDAF 237, may provide some network information, to other network entities such as some UEs 110. The network information may include QoS information, and/or traffic load information);

            As to claim 8, Dao teaches the method according to claim 1, wherein the first NF is a Session Management Function (SMF) (Dao [0042]  Therefore, the same service that the NWDA 237 may provide to a CP function, such as PCF 236, may also be provided to some other CP functions, such as SMF 235 and [0073]  For example, the SMF 235 may request the NWDA function 237 to provide UPF selection policy recommendations for individual services, such as video service, video streaming, and social data networks)

               As to claim 9, Dao teaches the method according to claim 8, wherein the analytics is of a type that is related to an analytics of a load of a User Plane Function (UPF) (Dao [0046] The NMF 270 may also request the NWDA 237 to provide a prediction of network function resource utilization (such as resource utilization percentage of (R)AN nodes and UPF nodes,) and wherein the request message includes an identifier of the UPF (Dao [0106] As illustrated in FIG. 12-A and FIG. 12-B, an NF 1220 may send a Network Information Request message 1201a to the NWDA 237. The Network Information Request message 1201a may include (e.g. Identifier of CP functions like AMF, SMF, UPF, PCF)

               As to claim 10, Dao teaches the method according to claim 9, wherein the analytics of the load of the UPF is used for selection of UPF (Dao [0073]  For example, the SMF 235 may request the NWDA function 237 to provide UPF selection policy recommendations for individual services, such as video service, video streaming, and social data networks)

               As to claim 11, Dao teaches the method according to claim 10, wherein the analytics of the load of the UPF comprises analytics or statistics for UPF load (Dao [0107] and load information request (minimum load, maximum load, average load (e.g. percentage of resource usage)).[0109] traffic load of UPF at certain time of the day,)

               As to claim 12, Dao teaches the method according to claim 1, wherein the first NF is an Access and Mobility Management Function (AMF) (Dao [0107] In some embodiments, the NF 1220 is the AMF 234 and the AMF 234 may send the Network Information Request message 1201a to the NWDA)

               As to claim 13, Dao teaches the method according to claim 12, wherein the request message includes an identifier of the AMF and information indicating a type of analytics, and wherein the type of analytics is related to analytics of a load of the SMF (Dao [0106] As illustrated in FIG. 12-A and FIG. 12-B, an NF 1220 may send a Network Information Request message 1201a to the NWDA 237. The Network Information Request message 1201a may include (e.g. Identifier of CP functions like AMF, SMF, UPF, PCF) (Dao [0107] and load information request (minimum load, maximum load, average load (e.g. percentage of resource usage))

               As to claim 15, Dao teaches the method according to claim 14, wherein the load of the AMF comprises analytics or statistics for the load of the AMF (Dao [0106] As illustrated in FIG. 12-A and FIG. 12-B, an NF 1220 may send a Network Information Request message 1201a to the NWDA 237. The Network Information Request message 1201a may include (e.g. Identifier of CP functions like AMF, SMF, UPF, PCF) (Dao [0107] and load information request (minimum load, maximum load, average load (e.g. percentage of resource usage))

               As to claim 16, Dao teaches the method according to claim 1(Dao [0107] In some embodiments, the NF 1220 is the AMF 234 and the AMF 234 may send the Network Information Request message 1201a to the NWDA

               As to claim 17, Dao teaches the method according to claim 16, wherein the request message includes an identifier of a Session Management Function (SMF) and information indicating a type of analytics, and wherein the type of analytics is related to analytics of a load of the SMF (Dao [0106] As illustrated in FIG. 12-A and FIG. 12-B, an NF 1220 may send a Network Information Request message 1201a to the NWDA 237. The Network Information Request message 1201a may include (e.g. Identifier of CP functions like AMF, SMF, UPF, PCF) (Dao [0107] and load information request (minimum load, maximum load, average load (e.g. percentage of resource usage))
 
               As to claim 19, Dao teaches the method according to claim 18, wherein the load of the SMF comprises analytics or statistics for load of the SMF (Dao [0106] As illustrated in FIG. 12-A and FIG. 12-B, an NF 1220 may send a Network Information Request message 1201a to the NWDA 237. The Network Information Request message 1201a may include (e.g. Identifier of CP functions like AMF, SMF, UPF, PCF) (Dao [0107] and load information request (minimum load, maximum load, average load (e.g. percentage of resource usage))

               As to claim 20, Dao teaches the method according to claim 1, wherein the analytics for the load of the second NF includes some levels of granularity (Dao [0075] The NWDA 237 may be configured to obtain a network (or network slice) topology at 310. The NWDA 237 may obtain the network topology at 310 by receiving the topology, or by using known techniques, together with network or slice configuration information sent from the NMF 270, to build the network topology. The network topology may include network nodes (such as (R)AN nodes 220 and CN 130 nodes (such as UPF 231)), and links (physical or logical links) connecting the network nodes)

               As to claim 21, Dao teaches the method according to the claim 20, wherein the levels of granularity include a network slice level (Dao [0075] The NWDA 237 may be configured to obtain a network (or network slice) topology at 310. The NWDA 237 may obtain the network topology at 310 by receiving the topology, or by using known techniques, together with network or slice configuration information sent from the NMF 270, to build the network topology. The network topology may include network nodes (such as (R)AN nodes 220 and CN 130 nodes (such as UPF 231)), and links (physical or logical links) connecting the network nodes)


               As to claim 22, Dao teaches the method according to claim 20, wherein the levels of granularity include a constituent subnet level or a NF of network slice level where a scope of the load Information is per network slice subnet or per network slice NF.  (Dao [0075] The NWDA 237 may be configured to obtain a network (or network slice) topology at 310. The NWDA 237 may obtain the network topology at 310 by receiving the topology, or by using known techniques, together with network or slice configuration information sent from the NMF 270, to build the network topology. The network topology may include network nodes (such as (R)AN nodes 220 and CN 130 nodes (such as UPF 231)), and links (physical or logical links) connecting the network nodes)

               As to claim 23, Dao teaches the method according to claim 20, wherein the levels of granularity include an NF level where a scope of the load is per specific NF. (Dao [0106] As illustrated in FIG. 12-A and FIG. 12-B, an NF 1220 may send a Network Information Request message 1201a to the NWDA 237. The Network Information Request message 1201a may include (e.g. Identifier of CP functions like AMF, SMF, UPF, PCF) (Dao [0107] and load information request (minimum load, maximum load, average load (e.g. percentage of resource usage))
 
               As to claim 24, Dao teaches the method according to claim 1, wherein the analytics for the load of the second NF includes load pattern information that includes statistics load level 6PRELIMINARY AMENDMENTAttorney Docket No.: Q257288 Appln. No.: National Stage of PCT/EP2019/054102 information based on an analysis of historical load level information of a network slice, constituent subnet level or NF of network slice, or a specific NF (Dao [0106] As illustrated in FIG. 12-A and FIG. 12-B, an NF 1220 may send a Network Information Request message 1201a to the NWDA 237. The Network Information Request message 1201a may include (e.g. Identifier of CP functions like AMF, SMF, UPF, PCF) (Dao [0107] and load information request (minimum load, maximum load, average load (e.g. percentage of resource usage))
 
               As to claim 25, Dao teaches the method according to the claim 1, wherein the analytics for the load of the second NF includes load pattern information that has a start time and a time interval with granularity (Dao [0107] The request message 1201a may include the UE ID(s), the start time (e.g. 9:00 AM) and end time (e.g. 17:00 PM) of the day, the day(s) of the weekday (e.g. Monday, Tuesday), and optionally the RAT type. In which case the information related to access and mobility management returned by the NWDA 237 in message 1214 after the data analytics step 1213 can include the “Expected UE activity behavior”)

               As to claim 26, Dao teaches the method according to claim 1, wherein the analytics for the load of the second NF is sent to the first NF with a validity period that defines a time period for which load information is valid (Dao [0071] Another type of request may be to provide traffic splitting (also known as offloading). For example, the request may be to provide which flows (e.g. video, voice, content providers, etc.) are to be served by which RATs (e.g., 5G RAN or WiFi access points) at certain times of the day (validity period), and in certain geographical areas)

               As to claim 27, Dao teaches the method according to the claim 1, wherein the first NF is Policy Control Function (PCF) (Dao [0131] In yet some other embodiments, the NF 1220 is the PCF 236 and the PCF 236 sends the Network Information Request message 1201a)

               As to claim 28, Dao teaches the method according to claim 27, wherein the request message includes an identifier of a specified NF and information indicating a type of analytics, and wherein the type of analytics is related to analytics of the load of a specified NF (Dao [0106] As illustrated in FIG. 12-A and FIG. 12-B, an NF 1220 may send a Network Information Request message 1201a to the NWDA 237. The Network Information Request message 1201a may include (e.g. Identifier of CP functions like AMF, SMF, UPF, PCF) (Dao [0107] and load information request (minimum load, maximum load, average load (e.g. percentage of resource usage))

               As to claim 29, Dao teaches the method according to claim 28, wherein the analytics of the load of the specified NF is used for selection of a specified NF in its user equipment (UE) and network related policy decisions (Dao [0070] this type of request may typically relate to the UE 110, but may also apply to other network components. Another type of request may be to provide a UPF 231 selection policy recommendation)

               As to claim 30, Dao teaches the method according to claim 29, wherein the load information is analytics or statistics for load of the specified NF (Dao [0106] As illustrated in FIG. 12-A and FIG. 12-B, an NF 1220 may send a Network Information Request message 1201a to the NWDA 237. The Network Information Request message 1201a may include (e.g. Identifier of CP functions like AMF, SMF, UPF, PCF) (Dao [0107] and load information request (minimum load, maximum load, average load (e.g. percentage of resource usage))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao and Kim et al. (Pub. No.: 2018/0027521), herein Kim.

            As to claim 14, Dao teaches the method according to claim 13, wherein the analytics of the load of the AMF (Dao [0106] As illustrated in FIG. 12-A and FIG. 12-B, an NF 1220 may send a Network Information Request message 1201a to the NWDA 237. The Network Information Request message 1201a may include (e.g. Identifier of CP functions like AMF, SMF, UPF, PCF) (Dao [0107] and load information request (minimum load, maximum load, average load (e.g. percentage of resource usage))

            Dao does not teach
            is used for selection of the AMF during AMF reroute or handover.  

            However Kim does teach
            is used for selection of the AMF during AMF reroute or handover (Kim [0067] AMF selection for handovers)

            It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Dao and Kim, because Kim teaches us [0066] selection of an AMF at UE attachment when no routing to an AMF can be determined from the information provided by the UE, or measurement and measurement reporting configuration for mobility and scheduling.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao and Youn et al. (WO 2018/111030), herein Youn

            As to claim 18, Dao teaches the method according to claim 17, wherein the analytics of the load of the SMF Dao [0106] As illustrated in FIG. 12-A and FIG. 12-B, an NF 1220 may send a Network Information Request message 1201a to the NWDA 237. The Network Information Request message 1201a may include (e.g. Identifier of CP functions like AMF, SMF, UPF, PCF) (Dao [0107] and load information request (minimum load, maximum load, average load (e.g. percentage of resource usage))

            Dao does not teach
is used for selection of the SMF
            However Youn does teach
is used for selection of the SMF (Youn Fig. 23 SMF selection method during a handover procedure)

            It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Dao and Youn, because Youn Fig 23 teaches us it is determined that handover is necessary based on a measurement report
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467